WheeleR, J.
The right of the defendant to the orators’ patent for the territory comprised within the state of New York would seem to afford him. no right to sell for use, within the territory still owned by the orators, the patented articles made by him in his territory. This is shown in the opinion of McKennan, J., in Hatch v. Adams, ante, 434. But no good reason yet appears why he should not be permitted to advertise the articles and sell them in New York, although the purchasers may take them into the orators’ territory. The citizenship of the defendant within this district gives the right to proceed here against him personally to prevent infringement elsewhere. The motion for an injunction is granted so far as to restrain sales by the defendant or his agents within the orators’ territory, and denied as to the residue.